Citation Nr: 1420675	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left foot disability.  

4.  Entitlement to service connection for a right foot disability.  

5.  Entitlement to service connection for a left hip disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, anxiety, depression, and posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a skin disability, to include Stevens - Johnson syndrome, and to include as secondary to an acquired psychiatric disorder.

8.  Entitlement to special monthly compensation as due to the need for regular aid and attendance.

9.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, District of Columbia, in November 2013.  A transcript of the hearing has been associated with the claims file.

These appeals were processed using the Veterans Benefits Management System electronic claims processing system.  In addition, consideration of the Veteran's appeals has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the Virtual VA system include multiple treatment records which are considered to be part of the claims file, and as such have been considered as part of the present appeals.

The issues of entitlement to TDIU, special monthly compensation, and service connection for left and right foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current left ankle disability.

2.  The Veteran does not have a current right ankle disability.

3.  The Veteran did not sustain a disease or injury related to the left hip in service.	

4.  The Veteran has a verified diagnosis of PTSD.

5.  PTSD is related to in-service military sexual trauma.

6.  Stevens - Johnson syndrome is etiologically related to service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  A left hip disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).

5.  The criteria for service connection for Stevens - Johnson syndrome have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

As an initial matter, the Board notes that in January 1981, the Veteran submitted a claim of entitlement to service connection for a bilateral heel disorder; a claim which was denied in a decision of February 1981.  The Veteran did not appeal, and the denial became final.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The Board has reviewed the previously denied claim in consideration of whether the Veteran's current claims of service connection for foot and ankle disorders are subject to a prior final denial.  To that end, the Board notes that the February 1981 decision reads as a carefully tailored denial, relating exclusively to the heel.  In contrast, the Veteran's current claims regarding the ankle and feet appear to involve an entirely separate set of symptoms.  The Board finds that the immediate foot and ankle claims are not precluded by a prior final denial, and consideration of the appeals may proceed without the need to consider whether new and material evidence has been submitted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To the extent that the Veteran is seeking service connection for an arthritic disease, the Board notes that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis and psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

As discussed below, the Veteran has contended that ankle symptoms onset early during her period of active duty, and the record does reflect ankle complaints as early as one month into the Veteran's period of active service.  A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

During a May 1979 Screening Physical Examination, the Veteran denied histories of flat feet, difficulty standing for long periods of time, loss of normal movement of any joint, and nervous conditions.  In her report of medical history, she further denied histories of skin disease, arthritis, bone or joint deformity, lameness, foot trouble, depression or excessive worry, and nervous trouble of any sort.  A physical examination revealed the Veteran's feet, lower extremities, and skin were normal, and the Veteran was psychiatrically normal.  On Preliminary Physical Review in December 1979, one month prior to entering service, the Veteran affirmatively denied any history of deformity of any extremity (including the feet), painful or "trick" joints, or prior treatment for a mental condition.

As no defects, infirmities, or disorders were noted on service entrance, the Veteran is presumed to have entered service in sound condition with respect to her health.  Further, in the absence of clear and unmistakable evidence to the contrary, the Board finds that the Veteran entered service in sound condition.

Service Connection for Disorders of the Ankles

The Veteran contends that, beginning in service, she experienced swelling of the ankles due to the boots she was wore, and service treatment records reflect that in February 1980 the Veteran's ankles appeared swollen.  In a subsequent treatment note, the Veteran reported pain in the "major tarsal joints," the ankles, and pes planus was noted.  The Veteran was placed on a temporary Physical Profile, and restrictions were placed on running, drill, marching, prolonged standing, and pushups.  X-ray imaging was ordered and a September 1980 report orthopedic consultation indicated that "radiographs show no significant abnormalities" referable to the feet or ankles, and the assessment was of tendonitis.

Following separation from service, the Veteran has reported that she sought private treatment from a physician who is no longer in practice and whose records cannot be obtained.  She has specifically recalled being told by that physician that her ankle disorder was related to service and would continue to be problematic, including that her ankles would continue to swell.

In a December 2009 statement the Veteran reported that she had difficulty adjusting to the shoes she was issued during service.  She reported that although heal inserts were provided, her ankles continued to swell, causing blistering and pain that made it difficult to walk.

On VA examination in April 2010, the Veteran reported bilateral foot pain when walking to work, and noted that boots she was issued in the military resulted in swelling of both ankles.  She reported ongoing swelling and pain in her ankles, and that she frequently "twists" her ankles.  On physical examination, the Veteran was non-tender along both Achilles tendons and non-tender over the Malleoli.  She had no swelling and a negative drawer bilaterally; there were no additional limitations following repetitive use and no flare-ups of symptomatology.  The examiner noted a service treatment record notation regarding bilateral ankle edema and ligamentous strain.  However, he concluded that the Veteran's ankles were currently normal, and thus there was no disability related to service.  Radiographic imaging from April 2010 revealed hallux valgus deformity of great toes bilaterally and mild degenerative joint disease of the first metacarpophalangeal joints, but no pathology of the ankles was identified.  There was no evidence of calcaneal spurs, and soft tissue was unremarkable.

The Board finds that the Veteran does not have current ankle disability.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent that ankle pain and swelling at capable of lay observation, the Veteran's reports of symptomatology are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent evidence or record shows that the Veteran does not have a current disability of the ankles.  While she endorses a history of discomfort, swelling, and pain, examination has revealed that there is no underlying pathology, and hence no disability for which service connection may be established.  

In finding that the Veteran does not have a current ankle disability, the Board also notes that she has undergone repeated foot examinations referable to treatment of diabetes.  Though these exams are of the "foot," the Board still finds it notable that no ankle disorder or symptoms have been reported or recorded.  These findings, in combination with the negative findings on VA examination in 2010, are highly probative of the lack of current disability.

Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Hip Disorder

The Veteran contends that in around October 1980, she was slipped on ice and fell.  During her November 2013 hearing before the undersigned, the Veteran stated that she reported the fall during service and was prescribed muscle relaxers.  The Veteran also reported that she believes she injured her left hip in the fall, and has had continuous pain ever since.

In a December 2009 statement, the Veteran endorsed having slipped on ice during service, and injuring her left hip, and in August 2010 she reported that x-ray images of the left hip had been taken.  The Veteran did not report what, if any, conclusions were reached by medical professionals regarding her hip at that time; however during a hearing before a Decision Review Officer in October 2010 she said that her hip was "bruised" when she fell and that she was ordered on bedrest.

The record reveals no complaints or treatment referable to the hips until more than 30 years after separation from service.  In November 2012, for example, the Veteran had pain on palpation of the left hip.  At that time she reported back pain, which the Veteran stated began following an in-service fall, and had been treated for many years with Tylenol.  The pain stated in the center of her spine and radiated leftward to her flank and hip.  The assessment included "back pain," but no formal diagnosis was indicated.  The Veteran separately reported the same day that left hip pain had been present for "more than a year."  In March 2014, the Veteran complained of left hip pain for more than one year, in particular on external rotation and flexion.

The Board finds that the Veteran did not sustain an in-service injury to the left hip, and left hip symptomatology has not been unremitting since service.  The Veteran is competent to report a history of hip pain as pain is capable of lay observation.  Layno, 6 Vet. App. 465.  Nonetheless, the evidence shows complaints of numerous other conditions throughout the 30 years since separation, and yet the Veteran appears not to have reported any left hip symptomatology until three decades after separation.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)). 

The Board thus finds that the Veteran's reports of in-service onset and continuous symptomatology since that time to be competent, but not credible.  As the endorsements are not credible, they carry no probative value in establishing an in-service left hip injury.  The Board is left to conclude that, while the Veteran may have fallen in service, she did not injure her left hip, and her current left hip pain - to the extent that there may be underlying pathology - is not related to service.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that a current acquired psychiatric disorder, PTSD, is related to an in-service military sexual trauma.  Specifically, she sates that she was assaulted by five men following a slip-and-fall accident around October 1980.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  There are also special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Examples of evidence which may corroborate the Veteran's account of the stressor incident include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The Board finds that the Veteran was subject an in-service military sexual trauma, and that her current PTSD is related to that in-service event.

The Veteran has reported that around October 1980, she slipped on ice and fell - striking her head, loosing consciousness, and causing her nose to bleed.  Following a visit to an infirmary where she was given pain medication, the Veteran was sent home to her barrack to rest.  She describes being slightly disoriented when she returned to her barracks and went to sleep.  She awoke to find herself being sexually assaulted by five men, and fading in and out of consciousness.  Following the assault, the Veteran reported the indecent to a physician, and was told that there would be a follow-up of some sort, but nothing happened.  Since the day of her fall and assault, the Veteran reports that she has had continuous audio and visual hallucinations, depressed feelings, bad dreams, poor sleep, and episodes of self-harm.  Service personnel records show that in December 1980, the Veteran was voluntarily discharged due to pregnancy.

After separation, the Veteran reports that she was turned away from VA healthcare and sought private healthcare.  She initially was treated by VA in December 2009 and January 2010 after a reported 20 to 30 year history of private mental health treatment.  In a January 2010 mental health note, the Veteran reported a 30 year history of psychotic symptoms with episodes of mania and chronic depression following her in-service fall - described as a TBI (traumatic brain injury) in treatment notes.  At that time, the Veteran denied any history of sexual, physical, or emotional abuse.  Following a full evaluation, the initial impression was of bipolar schizoaffective disorder, with symptoms consistent with chronic depression and some mania.  The Veteran reported that prior to service, she had had no problems in school, and graduated high school before attended college, but deciding to work rather than continue schooling.  In a subsequent February 2010 mental health treatment note, the Veteran was diagnosed with schizoaffective disorder and a TBI.

An August 2011 letter from a VA clinical psychologist, reported that the Veteran had been diagnosed with PTSD and schizoaffective disorder related to a military sexual trauma.  In discussing the onset of PTSD and psychotic symptoms, the clinical psychologist noted that such symptoms began shortly after the in-service sexual assault.

In March 2012 the Veteran underwent VA examination, during which she was diagnosed with DSM-IV conforming PTSD, depression (by history), and schizoaffective disorder.  As an initial matter, the examiner commented that symptoms associated with the Veteran's mental health disorders overlapped to a degree that differentiation of which symptoms were attributable to which disorder was not possible.  The examiner also commented that the Veteran did not have a diagnosed TBI.

The VA examiner reviewed the Veteran's claims file and took a history from the Veteran which included her denial of any pre-service learning or conduct problems, or disciplinary actions during service.  Following discharge, however, the Veteran reported a spotty employment history and the record reflects time in jail in 1987 after being charged with attempted murder.  The Veteran reported her account of an in-service sexual assault to the examiner, and reported that she became pregnant as a result of the assault.  The examiner's review of the claims file included review of conflicting diagnoses for PTSD.  Nonetheless, the examiner was of the opinion that the alleged stressor was adequate to support a diagnosis of PTSD, as were the symptoms presented by the Veteran.  The examiner concluded her report by stating, unequivocally, that the Veteran's PTSD "is at least as likely as not caused by sexual assault while in the military."

In May 2012, an addendum opinion was provided to VA regarding the Veteran's endorsed in-service assault.  The opinion, the Board notes, was provided without a physical examination or interview of the Veteran, and was drafted by a different examiner than had conducted that March 2012 examination.  The examiner was asked to indicate whether - from a medical perspective - it was at least as likely as not that the alleged in-service military sexual trauma had actually occurred.  The examiner reviewed service treatment records which included a November 1980 request for a pregnancy test and the Veteran's request for discharge due to pregnancy.  She was of the opinion that the request for discharge had "a very positive and forward looking tone that is inconsistent with the occurrence of any traumatic event," and she concluded that this, combined with the lack of specific notation of a sexual assault in the record indicated that there was no relationship between the Veteran's in-service medical treatment and any alleged military sexual trauma.
 
The evidence that the Veteran has PTSD is overwhelming.  What remains to be found, however, is whether the alleged in-service stressor event occurred.  While a May 2012 VA examiner opined that the Veteran's in-service medical treatment did not indicate that a sexual assault had happened, the Board's role as fact finder shall not be restricted by the subjective assessment of the VA examiner.  In particular, the Board takes issue with the examiner's conclusion that the Veteran's discharge request was "positive and forward looking," and questions how such a conclusion was arrived at.  In total, the Board finds the examiner's opinion to be of limited probative value in determining whether the Veteran was sexually assaulted during service.

The record contains numerous statements on the Veteran's behalf from her siblings, parents, children, and friends including a March 2010 letter from friend of 18 years who indicated that the Veteran had told her about an in-service assault involving five men.  In a January 2011 letter, the Veteran's brother wrote that the Veteran had told her entire family about an in-service assault 30 years prior.  He also described that his sister had "a different personality" from the one he knew prior to her active service.

Of great probative value are the credible statements made by the Veteran's family and friends indicating that, long before submitting a claim for compensation, the Veteran had told them about an in-service assault.  The Veteran has also been remarkably consistent in her reporting of events, adding to her own credibility.  Additionally, the Board points to the fact that the Veteran was found to be pregnant not long after the alleged assault, to be highly probative in supporting her contention.  

Having found that the Veteran was subject to an in-service sexual assault, and given the competent opinion that her current PTSD is related to the sexual assault, the Board concludes that the criteria for establishing entitlement to service connection for PTSD have been met.  Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Stevens - Johnson Syndrome

The Veteran contends that the onset of a skin disorder - claimed as Steven - Johnson syndrome - was caused by mental health medication that the Veteran was taking.  Service treatment records reflect no complaints or treatment referable to the skin, and the Veteran has not reported that any in-service symptoms occurred.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Thus, in this case, in order to warrant service connection for Stevens - Johnson syndrome as secondary to PTSD, the evidence must show that it was caused or aggravated by PTSD, for which the Board has established service-connection.

On VA mental health treatment in January 2010, the Veteran's skin showed evidence of scars from previous self-inflicted cuts and burns over the upper and lower extremities, as well as a rash which apparently developed following use of certain medications.  A September 2011 surgical pathology note recorded a nine-month history of skin lesions which began after the Veteran started using a new medication.  On mental health treatment in October 2011, the Veteran reportedly thought that "they're trying to kill me" on learning that she had Stevens - Johnson syndrome attributed to medication.

On VA examination in March 2012, the Veteran's only diagnosis referable with the skin was Stevens - Johnson syndrome.  The Veteran reported that she had been diagnosed with Stevens - Johnson syndrome in November 2011 after having a reaction to the drug Carbamazepine, which had been prescribed to treat mood swings.  The examiner reviewed the Veteran's claims file and VA medical records and concluded that, based on the Veteran's history, Stevens - Johnson syndrome is secondary to medication prescribed to treat the Veteran's PTSD.

Based on the foregoing, the Board finds that Stevens - Johnson syndrome is secondary to service-connected PTSD.  In the absence of any evidence to the contrary, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Multiple notice letters were sent to the Veteran, including in December 2009, January 2010, December 2011, and March 2012.  Although VA's duty to notify was not fully satisfied with respect to all issues on appeal prior to their initial adjudication, all nine issues were readjudicated, most recently, with the issuance of a supplemental statement of the case in April 2014, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and described the types of potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in April 2010 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

The Veteran was not provided a VA examination referable to her left hip.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of the left hip, including referable to an in-service fall.  While the Board has found, above, that the Veteran did fall during service, the Board nonetheless found that the Veteran did not incur any in-service left hip injury.  Consequently, a VA examination as to the etiology of the claimed left hip disorder is not warranted, even under the low threshold of McLendon.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Finally, in December 2013 the Board remanded all nine issues currently on appeal for additional development, including retrieval of VA treatment records and requesting copies of records from the Social Security Administration (SSA).  Following that remand, several hundred pages of additional, updated, VA treatment records have been added to the claims file and in March 2014 SSA provided VA with records pertaining to the Veteran.  Therefore, the Board finds that the RO substantially complied with the December 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

As the Board is granting, in full, the benefits sought on appeal with regard to service connection for PTSD and Stevens - Johnson syndrome, VA has no further duty to notify or assist in these matters.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left hip disability is denied.

Service connection for PTSD is granted.

Service connection for Stevens - Johnson syndrome is granted. 


REMAND

Entitlement to TDIU

The Board has established entitlement to service connection for PTSD - symptoms of which the Veteran has claimed rendered her unable to maintain gainful employment.

Generally TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  However, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

On VA examination in March 2012, the Veteran's mental health disorders were described as causing a total occupational and social impairment.  The examiner stated that the Veteran's PTSD symptoms did not render her permanently and
totally disabled, however her other mental health condition, schizoaffective disorder did render her so-disabled.  The Board finds some conflict in this conclusion as the examiner had also concluded that symptoms associated with the Veteran's mental health diagnoses could not be differentiated from one another. 

Before entitlement to TDIU may be adjudicated a new VA examination must be conducted, an initial rating for PTSD established and, if the schedular rating criteria are not met, the claim may need referral to the Director of Compensation and Pension Service for extraschedular consideration.

Entitlement to Special Monthly Compensation

Special Monthly Compensation (SMC) is payable under 38 U.S.C.A. § 1114(l)  if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013).  In relevant part, the need for aid and attendance means being so helpless as to require the regular aid and attendance of another person, 38 C.F.R. § 3.350(b), including due to physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

In this case, the Veteran contends that she requires regular aid and attendance, and specifically that she is unable to care for herself, including that she cannot cook for herself.  She has reported a history of self-harm referable to voices she hears in her head, and that she is not permitted to be around sharp objects, ovens, or stoves with which she may hurt herself.

The Board finds that an appropriate examination must be conducted in order to assess whether the Veteran is in fact in need of the regular aid and attendance of another person.

Entitlement to Service Connection for Left and Right Foot Disorders

The Veteran contends that she began to experience foot pain and swelling during active service, and that these symptoms involved the footwear she was issued.  During her November 2013 hearing before the undersigned, the Veteran also suggested that she further injured her left foot when she slipped on ice and fell.

Service treatment records include reports of blistering, tenderness of the toes, and a notation of pes planus.  Symptomatology was such that the Veteran was placed on a temporary Physical Profile, and restrictions were placed on running, drill, marching, prolonged standing, and pushups.  X-ray imaging from September 1980 revealed "no significant abnormalities" referable to the feet, and an assessment of tendonitis was given.  On VA examination in February 1981, just two months after separation from active duty, the Veteran had no functional impairments of the feet to include deformities or calluses.  The Veteran reported that she had experienced swollen feet and could not wear shoes.  The examiner conducted a physical examination and reviewed in-service x-ray evidence before arriving at the impression that the Veteran had "metatarsalgia of doubtful significance."

A VA examination in April 2010 revealed painful feet, but the examiner concluded that, over all, the Veteran's feet were normal.  The examiner considered in-service notations of Achilles tendonitis, and pes planus with arch pain (diagnoses he called "questionable"), however the examiner noted that current reports of tendonitis were subjective and there was no evidence of pes planus.  The examiner concluded that the Veteran had normal feet.  It appears that x-ray images were taken the day after the examination, and these images revealed evidence of hallux valgus deformity of both great toes and mild degenerative joint disease of the first metacarpophalangeal joints. 

The examiner's opinion that in-service diagnoses had no relation to the Veteran's current complaints was based on the lack of current pathology.  And while the VA examiner regarded the Veteran's foot examination as "normal," the radiographic evidence shows that the Veteran may have one or more current, active pathologies.  The Board finds that a new VA examination must be conducted, both to assess whether the Veteran has any current foot disorders, and to obtain an opinion as to whether a current foot disorder is related to in-service complaints and diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, in particular all records of VA treatment since March 1, 2014.

2.  Following the above development, the RO should schedule the Veteran for a VA examination regarding his level of occupational impairment as a result of service-connected disabilities.  The VA examiner should comment on whether it at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities?


	(CONTINUED ON NEXT PAGE)


3.  If it is determined by the RO that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, but does not meet the schedular criteria for the award of TDIU, refer the issue of TDIU to the VA Director Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 4.16(b) (2012). 

4.  Schedule the Veteran for appropriate examination to determine whether she needs the regular aid and attendance of another person.  The claims file and a copy of this remand must be provided to the examiner for review, and all appropriate testing should be conducted.  The examiner is asked to state whether the Veteran currently is in need of the regular aid and attendance as a result of her service-connected disabilities, specifically to include PTSD.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for a VA examination of the feet.  The examiner is to indicate all current disorders referable to the feet.  For each identified diagnosis, the examiner should state whether it is at least as likely as not related to in-service complaints and diagnoses referable to the feet.  The examiner should also specifically comment on the radiographic imaging from April 2010 suggesting evidence of hallux valgus deformity of both great toes and mild degenerative joint disease of the first metacarpophalangeal joints.


6.  After completing all indicated development, readjudicate the claim of service connection for disorders of the feet, entitlement to TDIU and entitlement to SMC for aid and attendance in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and she should be afforded a reasonable opportunity to respond.





____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


